AO 245B (Rev 02/18)   Judgment ma Cnmmal C'..ase
                      Sheet I



                                        UNITED STATES DISTRICT COURT
                                                         Eastern District of Pennsylvania

              UNITED STATES OF AMERICA                                     ~      JUDGMENT IN A CRIMINAL CASE

                                  v.                      FILED~                  Case Number:           DP AE2: 16CR00036O-002
                      AESSANDRO SAITA                    APR 3q2019        ~      USM Number:            69786-066
                                                    l<ATEB~o,✓
                                                             •"~MAN, c,,J
                                                                          )

                                                   By                             Nicholas\!, Pinto.J~sguire _ _ _ _ _ _ _
                                                        ----D!p. Cle~             Defendant's Attorney
THE DEFENDA."l'T:
X   pleaded guilty to count(s)     1 of the Indictment

D   pleaded nolo contendere to count(s)
    which was accepted bv the court.

D   was found guilty on count(s)
    after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                         Offense Ended
21::846 and 841(a)(l)            Conspiracy to distribute 1,000 kilograms or more of marijuana             11/2014
and (b )(1 )(A)




       The defendant is sentenced as provided in pages 2 through              _   - - · of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D   The defendant has been found not guilty on count(s)                            ------- - - - - - - - - -
X Count(s) ] and 3_ __ __ _                  _ ___       D   i'i   X are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the Umted States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully p~id. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstanoes.

                                                                        ~ril24,2019
                                                                        """ of Imo s.un, of   Jwf,mM
                                                                                              _______________ _




                                                                                  ~~L'=.            ~--+---



                                                                        _9ENE E.K. PRAITER1 USDJ_
                                                                         Name and 1tle of Judge
AO 2458 (Rev 02/18)   Judgment m Cnmmal Case
                      Sheet 2 - lmpnsonment
                                                                                                   Judgment - Page __2    -+    of       7
 DEFENDANT:                 ALESSANDRO SAITA
 CASE NUMBER:               DPAE2: l 6CR000360-002


                                                           IMPRISONMENT
          The defendant 1s hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 34 months




      X   The court makes the following recommendations to the Bureau of Prisons:
          Defendant be designated to FCI Schuylkill




      X   The defendant is remanded to the custody of the United States Marshal.

      D   The defendant shall surrender to the Umted States Marshal for this district:

          D   at                                D   a.m.     D    p.m.     on

          D   as notified by the United States Marshal.

      D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D   before 2 p.m. on           -------- - -
          D   as notified by the United States Marshal.
          D   as notified by the Probation or Pretrial Services Office.



                                                                  RETURN
 I have executed this Judgment as follows:




          Defendant delivered on                                                         to

 at                   ___ _          _    ·- __ , with a certified copy of this judgment.


                                                                                              - -L:NITFD
                                                                                                   - · -STATES
                                                                                                          - -MARSHAL
                                                                                                                -         ---        -




                                                                          By
                                                                                              DEPUTY L:!'./ITFD ·sTA TFS MARSHAiL
AO 245B (Rev 02/18) Judgment rn a Cnmmal Case
                     Sheet 3 Supervised Release
                                                                                                    Judgment   Page   3   _,   of
                                                                                                                                    - -7 -
DEFENDANT:               ALESSANDRO SATTA
CASE NUMBER:             DP AE2: l 6CR00036O-002
                                                    SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term oL
3 years




                                                  MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days o.irelease from
     imprisonment and at least two periodic drug tests thereafter, as deternnned by the court.
            D   The above drug testing condit10n is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check 1f applicable)
4.    D   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a s¢ntence of
          restitution. (check zf applicable)
5.    D   You must cooperate in the collection of DNA as directed by the probation officer. (check zf applicable)
6.    D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Pnsons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a quahfymg offense. (check if applzcable)
7.    D   You must participate in an approved program for domestic violence. (check zf applzcable)

You must comply with the standard conditions that have been adopted by this court a'i well as with any other conditions 0111 the attached
page.
AO 245B (Rev 02/18)   Judgment ma Cnnunal Case
                      Sheet 3A - Supervised Release
                                                                                              Judgment-Page .      4       of          7
DEFENDANT:                  ALESSA"-IDRO SATTA
CASE NUMBER:                DP AE2: l 6CR000360-002

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervis10n and identify the minimum tC!ols needed by
probat10n officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or withirt a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside wtthout first getting perrnission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you ltve with), you must notify the probation officer at least 10 days before the chanJge. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the prol!>ation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 721 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact wtth someone you know is engaged in criminal activity. If you know someone atas been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.                                                                             "'
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (1.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or mformant without
      first getting the permission of the court.
12.   If the probat10n officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written CO)W of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and $upervised
Release Conditions, available at: www.usco11rts.gov.


Defendant's Signature                                                                                   Date
AO 2458 (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 38  Supervised Release
                                                                                            Judgment -Page    5     of       7
DEFENDA.''ff:            ALESSANDRO SAITA
CASE NUMBER:             DPAE2:16CR000360-002

                                   ADDITIONAL SUPERVISED RELEASE TERMS
While the Defendant is on supervised release, he shall serve 75 hours of community service per year. The community
service shall be performed at a nonprofit organization to be determined by the Defendant in consultation with tll1e Probation
Officer.

The Defendant shall participate in a mental health program for evaluation and/or treatment and shall abide by tfue rules of
any such program until satisfactorily discharged.

The Defendant shall refrain from illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and shall abide by the
rules of any such program until satisfactorily discharged
AO 245B (Rev. 02/18)   Judgment ma Cnmmal (',ase
                       Sheet 5 Cnmrnal Monetarv Penalties
                                                                                                          Judgment   Page      6        of          7

 DEFENDANT:                      ALESSANDRO SAITA
 CASE NUMBER:                    DPAE2: 16CR000360-002
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               JVTA Assessment*                     Fine                       Restitution
 TOTALS           $ 100.00                   $ NIA                                 $ 0.00                     $ 0.00



 D The determination of restitution is deferred                      • An Amended Judgment m a Criminal Case                (AO 245CJ   \\-1ill be entered
 until after such determination.

 D    The defendant must make restitution (includmg community restitution) to the following payees in the amount hsted ll>elow.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 C.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

 Name of Payee                             Total Loss**                             Restitution Ordered                      Priority ot Percentage




 TOTALS                             $                                          $

 D     Restitution amount ordered pur<;uant to plea agreement $

 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in foll before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 rnay be subject
      to penalties for delinquency and default, pursuant to 18 C.S.C. § 3612(g).

 D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for          D       fine   [   restitution.

       D    the interest requirement for        D    fine       D    restitution is modified as follows:

 * Justice for Victims of Traffickmg Act of 2015, Pub. L. :'<o. 114-22.
 ** Findmgs for the total amount of losses are reqmred under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
      or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 6 - Schedule of Pavments
                                                                                                         Judgment    Page     7      of           7
 DEFENDANT:                ALESSANDRO SATTA
 CASE NUMBER:              DP AE2: 16CR000360-002


                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total cnmmal monetary penalties is due as follows:

 A    X    Lump sum payment of$ _100.00                      due immediately, balance due


          •     not later than                                   , or
          •     in accordance with     •    C
                                                  •    D,    •    E, or     D    Fbelow; or

 B    •    Payment to begin immediately (may be combined wtth             • c,        0D,or       D   F below); or

 C    D    Payment in equal                _ _ (e.g, weekly, monthly, quarterly) mstallments of $                             over a penod of
                          (e.g., months or years), to commence                  (e.g, 30 or 60 days) after the date of this judgment; or

 D    D    Payment in equal       ____              (e.g, weekly, monthly, quarterly) installments of $                        over a period of
                          (e.g., months or years), to commence                  __ (e.g, 30 or 60 days) after release from impnsonrrtent to a
           term of supervision; or

 E    D    Payment during the term of supervised release will commence within   _ _ _ _ (e.g, 30 or 60 days) after rel¢ase from
           imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    D    Special instructions regardmg the payment of criminal monetary penalties:




 Cnless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetar)/' penalties is due
 during the period of imprisonment. All crimmal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Fmancial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any cnmmal monetary penalties imposed.




 D    Joint and Several

      Defendant and Co-Defendant Names and Case !'.umbers (including defendant number}, Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's mterest m the following property to the Cnited States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 mterest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and cllurt costs .


                            ..._
